DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2, 4 and 6 – 14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A toiletry wiping device, comprising: a handle perpendicularly affixed to a head at an outermost distal end thereof, wherein the head includes a first jaw and a second jaw extending therefrom; wherein the first jaw and the second jaw are each statically fixed to the head at a first end thereof and free at a second end thereof, the first jaw including a first curved plate that curves inwardly towards the second jaw at the first end thereof and outwardly away from the second jaw at the second end thereof, the second jaw including a second curved plate that curves inwardly towards the first plate at the first end thereof and outwardly away from the first jaw at the second end thereof, the inward curve of the first plate and the inward curve of the second plate forming a void into which a base of the head projects, the base of the head directly interfacing with the handle and a sliding sleeve.
An updated search disclosed the closest prior art to U.S. Patent Publication No. 2012/0204372 to Kelly (herein referred to as Kelly) and U.S. Patent No. 7,246,540 B2 to Rillera (herein referred to as Rillera).
Kelly teaches a toiletry wiping device, comprising: a handle perpendicularly affixed to a head at an outermost distal end thereof, wherein the head includes a first jaw and a second jaw extending therefrom; wherein the first jaw and the second jaw are each statically fixed to the head at a first end thereof and free at a second end thereof.
Kelly fails to teach the first jaw including a first curved plate that curves inwardly towards the second jaw at the first end thereof and outwardly away from the second jaw at the second end thereof, the second jaw including a second curved plate that curves inwardly towards the first plate at the first end thereof and outwardly away from the first jaw at the second end thereof, the inward curve of the first plate 
Rillera further teaches a handle affixed to a head at an outermost distal end thereof, wherein the head includes a first jaw and a second jaw extending therefrom and a sliding sleeve.
Rillera fails to teach the first jaw including a first curved plate that curves inwardly towards the second jaw at the first end thereof and outwardly away from the second jaw at the second end thereof, the second jaw including a second curved plate that curves inwardly towards the first plate at the first end thereof and outwardly away from the first jaw at the second end thereof, the inward curve of the first plate and the inward curve of the second plate forming a void into which a base of the head projects, the base of the head directly interfacing with the handle.
Kelly, alone, or in combination with Rillera, does not teach, suggest or make obvious the first jaw including a first curved plate that curves inwardly towards the second jaw at the first end thereof and outwardly away from the second jaw at the second end thereof, the second jaw including a second curved plate that curves inwardly towards the first plate at the first end thereof and outwardly away from the first jaw at the second end thereof, the inward curve of the first plate and the inward curve of the second plate forming a void into which a base of the head projects, the base of the head directly interfacing with the handle.  
Claims 2, 4, 6 – 10, 12 and 14 are allowed as being dependent from allowed claims 1, 11 and 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723